DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on February 28, 2022 (“February 2022 Response”).  The February 2022 Response contained, inter alia, claim amendments (“February 2022 Claim Amendments”) and “REMARKS” (“February 2022 Remarks”).
Claims 1-5, 7-11, 13-17, and 19-23 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 13-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Biddle et al. (US 2002/0107809 A1)(“Biddle”) in view of Hess et al. (US 2008/0209503 A1)(“Hess”).

As to Claims 1, 7, and 13, Biddle discloses a non-transitory computer-readable medium (“computer-readable memory,” [0131]) having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: 
receive with a licensing entity (vendor 40) outside of a host services environment (vendor 40 is outside of the business environment of “User computer 30 [which] may be located, for example, in a home or business environment with access to a network” [0050])(Fig.1, [0049], [0051], [0054], and [0076]), one or more license definitions (code for “trial, subscription, or permanent license,” [0066], [0058], as also included in the “license file,” [0097]) embodied as service-level (“server side,” [0061]) metadata of a software package (“software application,” [0094]) to be hosted by a cloud-based on-demand service environment having multiple tenants and users (“A global location for third party software development companies to distribute software tools is also disclosed. The licensing model may be implemented using an electronic storefront provided through, for example, a website that may be owned and maintained by a distributor. Users access and search the electronic store by using, for example, a web browser and then download third party software applications wherein the downloaded software includes security to control the use and re-distribution of the application.” [0016]), the one or more license definitions describing how a service can be bundled or sold ([0058] and “pricing information,” [0072]), each license definition having multiple permissions (permissions conferred by a “trial, subscription, or permanent license,” [0066]) defined by a software developer (“developers,” [0065]) for at least one feature (features of the different types of licenses, [0066]) of a corresponding software package (“software application,” [0094]), each license definition managed by a management organization (distributor 25) that is responsible for provisioning the software package (Fig.17 and [0017]), wherein each of the software developer and the management organization are provided version control (“version ID,” [0072]) of the corresponding software package via the one or more license definitions (the distributor provides the code or “toolkit” to the vendor, the code allows for customization of licenses including but not limited to versions within the limitations of the code, as such, both the distributor and the vendor assert control over the software package, [0071]), and wherein the one or more license definitions are maintained by the licensing entity for tenants (“entities or businesses” [0050], [0106]) of one or more databases (“database,” [0014]) implemented in disparate heterogeneous cloud environments ([0050], [0063], [0070], [0106], and [0111]); 
receive, from an app exchange (“electronic store,” [0054]), an order for installation of the software package that targets one or more client electronic devices ([0054]);
provide, with the licensing entity, a software product (“copy of the software application,” [0094]) associated with the software package ([0094]), the software product to be installed by the target one or more client electronic devices ([0094]), the software product being generated based on permissions (permissions conferred by a “trial, subscription, or permanent license,” [0066]) for at least one tenant of the on-demand service environment (the software application that is copied and installed on the user device is based on the type: trial, subscription, or permanent, of permissions selected by the user, [0066]);
transmit, the license definitions from the licensing entity to the client electronic devices (“obtaining a license file…”[0093]) within the host services environment (“User computer 30 may be located, for example, in a home or business environment with access to a network” [0050]) so that users are granted access to the corresponding components of the software package (“After obtaining a license, user 30 can then run the application,” [0054]), wherein the client electronic devices (user computer 30) are identified based, at least in part, on their tenant identifiers (IDs)(“one such check may determine if the machine ID in the license file matches the machine ID of the computer” [0104]); and
authorize, with the client electronic device to utilize the components of the software package with the one or more license definitions as authorization ([0016], [0104], and [0114]). 
Biddle does not directly disclose wherein the one or more databases are multitenant.
Hess teaches one or more multitenant databases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the databases in Biddle by the feature of Hess and in particular to include in Biddle’s databases, the feature of being one or more multitenant databases, as taught by Hess.
A person having ordinary skill in the art would have been motivated to combine these features because it would facilitate the management of the licenses according to the various types.

As to Claims 2, 8, and 14, Biddle further discloses wherein the disparate heterogeneous cloud environments comprise at least one multitenant environment ([0049], [0050], and [0106]). 

As to Claims 3, 9, and 15, Biddle further discloses wherein the disparate heterogeneous cloud environments are provided by at least two different providers ([0053]). 

As to Claims 4, 10, and 16, Biddle further discloses wherein the client electronic device comprises a mobile computing device (“handheld computers,” [0050]). 

As to Claims 5, 11, and 17, Biddle further discloses wherein the disparate heterogeneous cloud environments comprise at least one platform as a service (PaaS)(“services associated with the system,” [0053]) that allows organizations to develop, run and/or manage applications without maintaining their own infrastructure ([0053]). 


As to Claims 19-21, Biddle further discloses wherein the license definitions comprise service-level metadata (“digital signature,” [0098]).

As to Claims 22, Biddle further discloses wherein the licensing entity provides licensing services for software packages within a multitenant environment and for software packages outside of the multitenant environment (“the present invention can be used to provide software applications in a corporate setting with multiple users” as well as individual users, [0106]).

As to Claim 23, Biddle further discloses wherein the licensing entity is a component of a platform as a service (PaaS) environment (“licensing server service,” [0059]).

Claim Interpretation
The Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard.  In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support interpretation of the claims1.  Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.  Finally, the following list is not intended to be exhaustive in any way:
metadata: “n. 1. Data about data.” Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.

Response to Arguments
Applicant’s arguments filed in the February 2022 Remarks have been fully considered and addressed below.
Applicant argues that Biddle’s description of code injection would not disclose “one or more license definitions embodied as service-level metadata” because “injected code is not metadata but…a modification to an executable file.”  The Examiner respectfully disagrees because the claim language does not prohibit code from being construed as metadata, nor does the specification contain a lexicographic definition of service-level metadata that would exclude code from being metadata.  As such, the argument is unpersuasive.
Applicant further argues that Biddle “appears to be focused on locally executed software application, and does not disclose cloud-based software packages.”  Applicant goes on to say that “Biddle does not describe a multitenant environment or the generation and providing of a software product.”  The Examiner respectfully disagrees.  Although the software application is eventually downloaded at the user end, prior to this it exists on the storefront cloud.  This is evidenced at least by paragraph 16 of Biddle which reads in part: “[a] global location for third party software development companies to distribute software tools is also disclosed. The licensing model may be implemented using an electronic storefront provided through, for example, a website that may be owned and maintained by a distributor. Users access and search the electronic store by using, for example, a web browser and then download third party software applications wherein the downloaded software includes security to control the use and re-distribution of the application.” 
Applicant argues that Biddle does not describe a multitenant environment as currently claimed pointing to the “maintained by the licensing entity for tenants…multitenant databases….cloud environments.”  The Examiner respectfully disagrees.  As discussed in Biddle, “the present invention can be used to provide software applications in a corporate setting with multiple users” as well as individual users ([0106]), and a “database” ([0014]) is implemented in disparate heterogeneous cloud environments ([0050], [0063], [0070], [0106], and [0111]) for these tenants.  Biddle does not directly disclose wherein the one or more databases are multitenant. Hess teaches one or more multitenant databases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the databases in Biddle by the feature of Hess and in particular to include in Biddle, the features of one or more multitenant databases, as taught by Hess.  A person having ordinary skill in the art would have been motivated to combine these features because it would facilitate the management of the licenses to the various uses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The cited NPL reference titled “Everyday Cloud Computing with SaaS” published in 2012 describes software-as-service provided by cloud computing in which organization use their browser to access software provided over the Internet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        July 15, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, the Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.